         Case 1:20-cr-00020-DLC Document 38 Filed 10/15/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

UNITED STATES OF AMERICA,                          CR 20–20–BLG–DLC

                      Plaintiff,

vs.                                                       ORDER

JAMES ROBERT PATTERSON,

                      Defendant.

        Due to the recent COVID-19 outbreak and upon the Court’s Own Motion,

        IT IS ORDERED that the Sentencing hearing currently scheduled for

Monday, November 9, 2020 at 3:00 p.m. is VACATED and RESET to commence

VIA VIDEO from the Cascade County Jail in Great Falls, Montana on Monday,

November 9, 2020 at 3:00 p.m. Counsel may appear in the Ella Knowles

Courtroom thirty (30) minutes prior to the hearing to video conference with

Defendant. If Defendant objects to this hearing being held via video, he must file a

motion to continue the hearing to allow time for transport no later than October 30,

2020.

        IT IS FURTHER ORDERED that the Clerk of Court shall notify counsel

and the United States Marshals Service of the making of this Order.




                                         1
 Case 1:20-cr-00020-DLC Document 38 Filed 10/15/20 Page 2 of 2



DATED this 15th day of October, 2020.




                               2
